 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    AMAZON.COM, INC., a Delaware corporation,
                                                           No. C18-1399 RSM
10                              Plaintiff,
                                                           ORDER GRANTING PLAINTIFF
11                                                         AMAZON.COM, INC.’S MOTION
               v.
                                                           FOR LEAVE TO FILE OVER-
12                                                         LENGTH MOTION
      HUANG TENGWEI, an individual; XIE
13    WEIYONG, an individual; and ADSWING
      TECHNOLOGY, CO., LTD., a Hong Kong
14    company,

15                              Defendants.

16

17

18             THIS MATTER came before the Court on Plaintiff Amazon.com, Inc.’s Motion for

19    Leave to File Overlength Motion. Having considered Plaintiff’s motion and finding good

20    cause, the Court GRANTS Plaintiff leave to file a motion for default judgment not to exceed 23

21    pages.

22             DATED this 14th day of June 2019.

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
25                                                 CHIEF UNITED STATES DISTRICT JUDGE

26

27 ORDER GRANTING AMAZON’S
                                                                             Davis Wright Tremaine LLP
     MOTION TO FILE OVER-LENGTH MOTION                                                L AW O F FI CE S
     (2:18-CV-01399-RSM) - 1                                                    920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
 1

 2
      Presented by:
 3
      DAVIS WRIGHT TREMAINE LLP
 4    Attorneys for Plaintiff Amazon.com, Inc.
 5    By: s/ James H. Wendell
          Bonnie E. MacNaughton, WSBA #36110
 6        James H. Wendell, WSBA #46489
          920 Fifth Avenue, Suite 3300
 7        Seattle, WA 98104-1610
          Telephone: (206) 622-3150
 8        Fax: (206)757-7700
          Email: BonnieMacNaughton@dwt.com
 9                JamieWendell@dwt.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 [PROPOSED] ORDER GRANTING AMAZON’S
                                                   Davis Wright Tremaine LLP
     MOTION TO FILE OVER-LENGTH MOTION                      L AW O F FI CE S
     (2:18-CV-01399-RSM) - 2                          920 Fifth Avenue, Suite 3300
                                                        Seattle, WA 98104-1610
                                                 206.622.3150 main · 206.757.7700 fax
